Citation Nr: 1135646	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia
Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Flagler Hospital on March 19, 2010, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act).

(The issue of entitlement to service connection for numbness of the left side of the face, including as secondary to herniated disc of the cervical spine, is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to December 1969.

 This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  

The Veteran was scheduled for a hearing before a member of the Board on August 11, 2011.  However, he failed to appear.  He subsequently stated that he was not able to travel to the St. Petersburg RO for a hearing because of his medical condition.  He has requested to be scheduled for a phone conference from either his home or the St. Augustine VA office.  However, the Board does not conduct telephone hearings and video-conference hearings are not available at any VA facility in St. Augustine.  Thus, no further action is required with respect to scheduling the Veteran for a hearing.


FINDINGS OF FACT

1.  The services provided by provided at Flagler Hospital on March 19, 2010, were provided in a medical facility held out as providing emergent care.

2.  The condition treated at Flagler Hospital on March 19, 2010, was not for a condition whose symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  An attempt to use VA or other Federal facility/provider beforehand would have been considered reasonable by a prudent layperson.




CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided at Flagler Hospital on March 19, 2010, pursuant to the Millennium Bill Act have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  However, these changes are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims ("the Court") held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA). Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  Nevertheless, the Veteran was provided with the notice required by the VCAA in a June 2010, prior to the June 2010 statement of the case.  VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits. Consequently, the duties to notify and assist have been met.

VA law provides that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 17.1000-1008 (2010).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:


(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;




(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider.

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

A review of the record shows that the Veteran has received VA treatment for a hemorrhoid condition over the years.  VA consultation records show that the Veteran had contemplated hemorrhoid surgery several times, most recently in February 2010, but the Veteran canceled and stated that he wanted to reschedule.  A future date was not determined at that time.



Early in the morning on March 19, 2010, the Veteran went to Flagler Hospital with complaints of hemorrhoid pain and bleeding.  The hospitalization notes show that the Veteran was not in any acute distress.  He reported that his long-standing condition had worsened over the past 2-3 days.  There was bright red blood and the Veteran was nauseous.  He was discharged to his own home self-care and was considered to be stable.  He was scheduled for follow-up on March 23, 2010.  It was noted that the Veteran had an acute exacerbation and the symptoms were resolved.  Three days later, the Veteran underwent band repair at the private facility.  Corresponding VA consultation notes reflect that on March 19, 2010, after the Veteran left the private facility, he contacted VA to report that he was experiencing more hemorrhoid discomfort and pain and was willing to be scheduled for surgery.  He told VA that he had gone to an emergency room and had a consult scheduled for the following Monday.  The Veteran stated that he needed VA to state that it was acceptable for him to do to an outside surgeon and that he needed a consult for fee basis to be placed.  It was quoted from the Veteran in the notes that "Main thing is to tell the nurse, VA can't do anything for me for seven weeks, I'm in such excruciating pain that I can't wait that long and it is necessary for me to see an outside provider due to the long wait."  In the VA notes, it was also noted that the fee basis could not be entered before having a discussion with a physician, which was not going to work within the Veteran's current time table.  The fact that the Veteran had canceled prior surgeries was noted.  The Veteran was seen by VA on March 23, 2010, the day after the banding procedure done at the private facility.  

The Veteran essentially contends that he was in severe pain and needed treatment and the hemorrhoid surgery done right away.  He indicates that he could not wait until VA could perform the surgery weeks later.  However, the Board finds that an emergency did not exist in this case.  The Veteran did not require immediate same-day surgery on March 19, 2010.  He was in no acute distress and was discharged to his own home self-care.  The private facility did not schedule him for surgery for several days.  The Veteran himself has stated that the healthcare provider at Flagler Hospital told him that he needed immediate help, but it was not life threatening at that moment.  In view of the foregoing, the Board finds that an emergency did not exist in this case. 

Further, the condition treated at Flagler Hospital on March 19, 2010, was not for a condition whose symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  As noted, while the Veteran reported increased pain and bleeding, he was released to his own care, he was not hospitalized, and the private facility apparently did not feel that it was necessary.  The Veteran called VA and spoke to them on the phone about his situation.  The record does not show that he was incapacitated or unable to function.  In fact, he was able to wait several days before the actual surgery occurred.  He was told by a healthcare provider at Flagler Hospital that his hemorrhoid condition was  not life threatening.  

In addition, the Board finds that an attempt to use VA or other Federal facility/provider beforehand would have been considered reasonable by a prudent layperson.  The Veteran called VA and was seen by VA the following Monday.  The record does not show that he attempted to be seen by VA on March 19, 2010; rather, he reported that he had gone to a private facility and telephoned VA afterwards.  The Board understands that the Veteran wanted the surgery to be performed quickly.  It appears that he sought out a private facility for the assessment during a time of exacerbation, rather than going right to VA for assessment at that time.  VA clearly had been willing to perform surgery in the past.  Nevertheless, the fact remains that on March 19, 2010, the Veteran chose to go to the private facility for an assessment rather than VA.

Accordingly, since all of the criteria are not met, entitlement to payment or reimbursement for medical services provided by Flagler Hospital on 

March 19, 2010, pursuant to the Millennium Bill Act is not warranted.


ORDER

Payment or reimbursement for medical services provided by Flagler Hospital on March 19, 2010, pursuant to the Millennium Bill Act is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


